

EXECUTION VERSION




NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE LIEN AND SECURITY INTEREST
GRANTED TO JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, PURSUANT TO THIS
SECURITY AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY JPMORGAN CHASE
BANK, N.A., AS ADMINISTRATIVE AGENT, HEREUNDER ARE SUBJECT TO THE PROVISIONS OF
THE ABL-NOTES INTERCREDITOR AGREEMENT, DATED AS OF OCTOBER 5, 2017 (AS AMENDED,
RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE
“INTERCREDITOR AGREEMENT”), AMONG UNISYS CORPORATION, WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS COLLATERAL TRUSTEE, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE
AGENT, AND CERTAIN OTHER PERSONS WHICH MAY BE OR BECOME PARTIES THERETO OR
BECOME BOUND THERETO FROM TIME TO TIME. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE INTERCREDITOR AGREEMENT AND THIS SECURITY AGREEMENT, THE TERMS OF
THE INTERCREDITOR AGREEMENT SHALL GOVERN AND CONTROL.



SECURITY AGREEMENT

Dated as of October 5, 2017

by

UNISYS CORPORATION
as Borrower,

and

EACH OTHER GRANTOR
FROM TIME TO TIME PARTY HERETO

in favor of

JPMORGAN CHASE BANK, N.A.,



as Administrative Agent




ACTIVE 224657829v.9



--------------------------------------------------------------------------------










TABLE OF CONTENTS
 
Page
Article 1 DEFINED TERMS
1
Section 1.1. Definitions
1
Section 1.2. Certain Other Terms
4
 
 
Article 2 [RESERVED]
5
 
 
Article 3 GRANT OF SECURITY INTEREST
5
Section 3.1. Collateral
5
Section 3.2. Grant of Security Interest in Collateral
6
 
 
Article 4 Representations and Warranties
6
Section 4.1. Title; No Other Liens; Enforceability
6
Section 4.2. Perfection and Priority
7
Section 4.3. Pledged Collateral
7
Section 4.4. Accounts and Chattel Paper
7
Section 4.5. Intellectual Property
8
Section 4.6. Commercial Tort Claims
8
Section 4.7. Letter-of-Credit Rights
8
Section 4.8. Specific Collateral
8
Section 4.9. Enforcement
9
 
 
Article 5 Covenants
9
Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
 
and Consents
9
Section 5.2. Pledged Collateral
10
Section 5.3. Accounts and other Receivables
10
Section 5.4. Commodity Contracts
11
Section 5.5. Delivery of Instruments and Tangible Chattel Paper and Control of
 
Investment Property, Letter-of-Credit Rights and Electronic Chattel
 
Paper
11
Section 5.6. Intellectual Property
12
Section 5.7. Notices
13
Section 5.8. Notice of Commercial Tort Claims
13
Section 5.9. Federal, State or Municipal Claims
13
Section 5.10. No Interference
13
 
 
Article 6 Remedial Provisions
13
Section 6.1. Code and Other Remedies
13
Section 6.2. Accounts and Payments in Respect of General Intangibles
16
Section 6.3. Pledged Collateral
17



-i-

--------------------------------------------------------------------------------









Section 6.4. Proceeds to be Turned over to and Held by Administrative Agent
18
Section 6.5. Sale of Pledged Collateral
18
Section 6.6. Deficiency
19
 
 
Article 7 Administrative Agent
19
Section 7.1. Administrative Agent’s Appointment as Attorney-in-Fact
19
Section 7.2. Authorization to File Financing Statements
20
Section 7.3. Authority of Administrative Agent
21
Section 7.4. Duty; Obligations and Liabilities
21
Section 7.5. Account Verification
21
 
 
Article 8 Miscellaneous
22
Section 8.1. Reinstatement
22
Section 8.2. Release of Collateral
22
Section 8.3. Independent Obligations
22
Section 8.4. No Waiver by Course of Conduct
23
Section 8.5. Amendments in Writing
23
Section 8.6. Additional Grantors; Additional Pledged Collateral
23
Section 8.7. Notices
23
Section 8.8. Successors and Assigns
23
Section 8.9. Counterparts
23
Section 8.10. Severability
24
Section 8.11. Governing Law
24
Section 8.12. Intercreditor Agreement
24
Section 8.13. Waiver of Jury Trial
24
Section 8.14. Submission to Jurisdiction
24
Section 8.15. Exercise of Certain Remedies
25





-ii-

--------------------------------------------------------------------------------










ANNEXES AND SCHEDULES
Annex 1    Form of Pledge Amendment
Annex 2    Form of Joinder Agreement
Annex 3    Form of Intellectual Property Security Agreement
Schedule 1    Commercial Tort Claims
Schedule 2    Filings
Schedule 3    Pledged Collateral
Schedule 4    Intellectual Property
Schedule 6    Letter-of-Credit Rights







-iii-

--------------------------------------------------------------------------------










SECURITY AGREEMENT, dated as of October 5, 2017, by Unisys Corporation (the
“Borrower”) and each of the other entities listed on the signature pages hereof
or that becomes a party hereto pursuant to Section 8.6 (together with the
Borrower, the “Grantors”), in favor of JPMorgan Chase Bank, N.A. (“JPMorgan”),
as Administrative Agent (in such capacity, together with its successors and
permitted assigns, “Administrative Agent”) for the Lenders, the Issuing Banks
and each other Secured Party (each as defined in the Credit Agreement referred
to below).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement dated as of the date hereof (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the other Loan Parties
(as defined in the Credit Agreement) parties thereto, the Lenders and Issuing
Banks from time to time party thereto and JPMorgan, as Administrative Agent, the
Lenders and the Issuing Banks have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders and the
Issuing Banks to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to Administrative Agent.
NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
Issuing Banks and Administrative Agent to enter into the Credit Agreement and to
induce the Lenders and the Issuing Banks to make their respective extensions of
credit to the Borrower thereunder, each Grantor and Administrative Agent hereby
agree as follows:

ARTICLE 1

DEFINED TERMS
Section 1.1.     Definitions.
(a)    Capitalized terms used herein without definition are used as defined in
the Credit Agreement.
(b)    The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “as-extracted
collateral”, “certificated security”, “chattel paper”, “commercial tort claim”,
“commodity contract”, “deposit account”, “documents”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
(c)    The following terms shall have the following meanings:
“Agreement” means this Security Agreement.




--------------------------------------------------------------------------------









“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office, as applicable.
“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement.
“Collateral” has the meaning specified in Section 3.1.
“Collateral Report” means any certificate (including any Borrowing Base
Certificate), report or other document delivered by any Grantor to the
Administrative Agent or any Lender with respect to the Collateral pursuant to
any Loan Document.
“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.
“Excluded Assets” means each of the following:
(i)    any (A) real property located outside of the United States, (B) real
property located in the United States with a Fair Market Value less than
$2,500,000, (C) real property located at 3199 Pilot Knob Road, Eagan, Minnesota
and (D) leasehold interests in real property; provided that no local filings or
other steps shall be required to perfect a security interest in fixtures other
than in conjunction with the filing of mortgages or deeds of trust for real
property as required by the Loan Documents;
(ii)    any lease, license, contract, property right or agreement to which any
Grantor is a party, and any of its rights or interests thereunder, if and to the
extent that a security interest is (A) prohibited by or in violation of any law,
rule or regulation applicable to any Grantor, or (B) will constitute or result
in a breach, termination or default under or requires any consent not obtained
under any such lease, license, contract, property right or agreement (other than
to the extent that any such law, rule, regulation, term, provision or condition
would be rendered ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409
of the UCC of the relevant jurisdiction or any other applicable law or
principles of equity); provided that any such lease, license, contract, or
agreement shall cease to be an Excluded Asset and the Collateral shall include
(and such security interest shall attach) immediately at such time as the
contractual or legal prohibition shall no longer be applicable, and to the
extent severable, shall attach immediately to any portion of such lease,
license, contract, or agreement not subject to the prohibitions specified in
subclauses (A) and (B) of this clause (ii); provided, further, that the
exclusions referred to in this clause (ii) shall not include any monies due or
to become due from or proceeds of any such lease, license, contract, property
right or agreement;
(iii)    any deposit account solely and exclusively used for taxes, payroll,
employee benefits or similar items and any other account or financial asset in
which such security interest would be unlawful or in violation of any Plan or
employee benefit agreement;
(iv)    accounts receivable and related assets transferred or purported to be
transferred in a Permitted Sales-Type Lease Transaction; provided, that the
exclusion referred to in this clause (iv) shall not include any proceeds of any
such transaction;
(v)    assets, with respect to which any applicable law prohibits the creation
or perfection of security interests therein (other than to the extent that any
such law would be


-2-

--------------------------------------------------------------------------------









rendered ineffective with respect to the creation of the security interest in
the Collateral pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of
any relevant jurisdiction or any other applicable law or principles of equity);
provided that any such asset shall cease to be an Excluded Asset and the
Collateral shall include (and such security interest shall attach) immediately
at such time as the legal prohibition shall no longer be applicable, and to the
extent severable, shall attach immediately to any portion of such asset not
subject to the prohibitions specified in this clause (v); provided, further,
that the exclusion referred to in this clause (v) shall not include any monies
due or to become due from or proceeds of any such asset;
(vi)    deposit or checking accounts with balances below $1,000,000, to the
extent that the aggregate balance of all such deposit and checking accounts does
not at any one time exceed $10,000,000 (it being understood that any deposit or
checking account that is subject to an account control agreement in favor of the
Administrative Agent shall not constitute an “Excluded Asset”);
(vii)    any motor vehicles, vessels and aircraft, or other property subject to
a certificate of title;
(viii)    any intent-to-use trademark application prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law;
(ix)    cash or Cash Equivalents securing one or more reimbursement obligations
under letters of credit or surety bonds, which letters of credit and surety
bonds are otherwise not Obligations or Non-ABL Priority Lien Obligations, all to
the extent permitted under the Credit Agreement;
(x)    Equity Interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such Equity Interests is prohibited by the
documents governing such joint venture;
(xi)    any of the outstanding Equity Interests of a CFC or FSHCO in excess of
65% of the voting power of all classes of Equity Interests of such CFC or FSHCO
entitled to vote; provided that immediately upon the amendment of the Code from
time to time, to allow the pledge of a greater percentage of voting power of
Equity Interests in a CFC or FSHCO without adverse tax consequences, the
Collateral shall include, and the security interest granted by each Grantor
shall attach to, such greater percentage of Equity Interests of each CFC or
FSHCO held by such Grantor; provided that for purposes of this clause (xi), the
term “Equity Interests” includes all interests in a CFC or FSHCO treated as
equity for U.S. federal income tax purposes; and
(xii)    any assets subject to a Permitted Lien described in Section 6.01(d),
(e), (g) or (m) (with respect to clauses (d), (e) and (g) thereof) of the Credit
Agreement, and proceeds thereof, to the extent that (and only for so long as)
the documents governing the related Indebtedness prohibit other Liens on such
assets; provided that such assets (i) shall automatically cease to be Excluded
Assets at such time as the documents governing such Indebtedness no longer
prohibit other Liens on such assets and (ii) shall not be Excluded Assets to the
extent that the documents governing such Indebtedness permit the granting of a
Lien for the benefit of the Secured Parties junior to the Lien pursuant to such
documents;


-3-

--------------------------------------------------------------------------------









provided, that no asset or property shall be an Excluded Asset (other than
pursuant to clauses (iv), (ix) or (xii) above) if it is pledged to secure any
other Indebtedness or any obligations or liability under any Title IV Plan,
Multiemployer Plan or Benefit Plan of the Borrower or any Grantor.
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“Pledged Certificated Stock” means all certificated securities and any other
Equity Interests of any Person evidenced by a certificate, instrument or other
similar document (as defined in the UCC), in each case owned by any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including all Equity Interests listed on Schedule 3
that are certificated.
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness or other obligations owed to such
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, including all instruments evidencing
Indebtedness described on Schedule 3, issued by the obligors named therein.
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments.
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
“Pledged Uncertificated Stock” means any Equity Interests of any Person that is
not Pledged Certificated Stock, including all right, title and interest of any
Grantor as a limited or general partner in any partnership not constituting
Pledged Certificated Stock or as a member of any limited liability company, all
right, title and interest of any Grantor in, to and under any Organization
Document of any partnership or limited liability company to which it is a party,
and any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, including in each case those interests set forth on
Schedule 3, to the extent such interests constitute Equity Interests that are
not certificated. .
“Receivables” means the accounts, chattel paper, documents, investment property,
instrument sand other rights or claims to receive money which are general
intangibles or which are otherwise included as collateral.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.

Section 1.2.     Certain Other Terms.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. References herein to an Annex,
Schedule,


-4-

--------------------------------------------------------------------------------









Article, Section or clause refer to the appropriate Annex or Schedule to, or
Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.
(b)    Other Interpretive Provisions.
(i)    Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.
(ii)    The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.
(iii)    Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”
(iv)    Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.
(v)    Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.
(vi)    Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

ARTICLE 2
[RESERVED]

ARTICLE 3

GRANT OF SECURITY INTEREST
Section 3.1.     Collateral. For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests (to the extent of such right, title or interest) is
collectively referred to as the “Collateral”:


-5-

--------------------------------------------------------------------------------









(a)    all accounts, chattel paper, deposit accounts, documents, equipment,
general intangibles, Intellectual Property, instruments, inventory, investment
property, letters of credit, letter of credit rights and any supporting
obligations related to any of the foregoing;
(b)    the commercial tort claims described on Schedule 1 and on any supplement
thereto received by Administrative Agent pursuant to Section 5.8;
(c)    all books and records pertaining to the other property described in this
Section 3.1;
(d)    all cash or Cash Equivalents;
(e)    all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;
(f)    all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
(g)    to the extent not otherwise included, all proceeds of the foregoing.
Notwithstanding the foregoing, no Lien or security interest is hereby granted on
any Excluded Assets and Excluded Assets shall not be deemed to constitute
“Collateral”. If any property of any Grantor shall cease to be “Excluded
Assets”, a Lien on and security interest shall be deemed immediately granted
thereon under this Agreement in favor of the Administrative Agent for the
benefit of the Secured Parties and such property shall constitute “Collateral”
hereunder.



Section 3.2.     Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, hereby grants to Administrative Agent for the benefit of the
Secured Parties a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of such Grantor.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
Each Grantor hereby represents and warrants each of the following to
Administrative Agent and the other Secured Parties:

Section 4.1.     Title; No Other Liens; Enforceability. Except for the Lien
granted to Administrative Agent pursuant to this Agreement and other Permitted
Liens, such Grantor owns each item of the Collateral free and clear of any and
all Liens or claims of others. Such Grantor (a) is the record and beneficial
owner of the Collateral pledged by it hereunder constituting instruments or
Pledged Certificated Stock and (b) has the power to grant a security interest in
each item of Collateral granted by it hereunder. This Agreement constitutes a
legal valid and binding obligation of such Grantor and creates a security
interest which is enforceable against such Grantor in all Collateral it now owns
or hereafter acquires, subject to


-6-

--------------------------------------------------------------------------------









applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 4.2.     Perfection and Priority. The security interest granted pursuant
to this Agreement constitutes a valid and continuing perfected security interest
in favor of Administrative Agent for the benefit of the Secured Parties in all
Collateral subject, for the following Collateral, to the occurrence of the
following: (i) in the case of all Collateral in which a security interest may be
perfected by filing a financing statement under the UCC, the completion of the
filings and other actions specified on Schedule 2 (which, in the case of all
filings and other documents referred to on such schedule, have been delivered to
Administrative Agent in completed and duly authorized form), (ii) with respect
to any deposit account, the execution of Control Agreements, (iii) in the case
of all Copyrights, Trademarks and Patents for which UCC filings are insufficient
for perfection, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting
control to Administrative Agent over such letter-of-credit rights and (v) with
respect to any items of Collateral constituting an interest in Real Estate, the
completion of all steps necessary for the creation and/or a perfection of a
security interest therein. Such security interest shall be prior to all other
Liens on the Collateral as to which perfection and priority is governed by the
UCC except for Permitted Liens having priority over Administrative Agent’s Lien
by operation of law or permitted pursuant to subsection 6.01(a) (solely in the
case of any “Shared Collateral” (as defined in the Intercreditor Agreement)),
6.01(d), 6.01 (e), 6.01(g), 6.01(i), 6.01(o), 6.01(w), or 6.01(z), or 6.01(aa)
of the Credit Agreement.

Section 4.3.     Pledged Collateral.
(a)    Schedule 3 lists (i) all Pledged Stock of such Grantor and (ii) all
Pledged Debt Instruments of such Grantor having a face amount in excess of
$4,000,000.
(b)    The Pledged Stock pledged by such Grantor hereunder is listed on Schedule
3, and in the case of Pledged Stock in a Subsidiary of such Grantor (i)
constitutes that percentage of the issued and outstanding equity of each class
of each issuer thereof as set forth on Schedule 3, and (ii) has been duly
authorized and validly issued, and is fully paid and nonassessable (to the
extent such concepts are applicable thereto).
(c)    Upon the occurrence and during the continuance of an Event of Default,
Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Collateral, and a
transferee or assignee of such Pledged Stock shall become a holder of such
Pledged Collateral to the same extent as such Grantor and, in the case of
Pledged Stock, shall be entitled to participate in the management of the issuer
of such Pledged Stock to the same extent as such Grantor and, upon the transfer
of the entire interest of such Grantor, such Grantor shall cease to be a holder
of such Pledged Collateral.

Section 4.4.     Accounts and Chattel Paper.
(a)    No amount payable to such Grantor under or in connection with any account
is evidenced by any instrument or tangible chattel paper that has not been
delivered to Administrative Agent, properly endorsed for transfer, to the extent
delivery is required by subsection 5.5(a) or (b) or by electronic chattel paper
for which such Grantor has not taken the steps required by subsection 5.5(e).


-7-

--------------------------------------------------------------------------------









(b)    The names of the obligors, amounts owing, due dates and other information
with respect to its accounts and chattel paper are and will be correctly stated
in all records of such Grantor relating thereto and in all invoices and
Collateral Reports with respect thereto furnished to the Administrative Agent by
such Grantor from time to time. As of the time when each account or each item of
chattel paper arises, such Grantor shall be deemed to have represented and
warranted that such account or chattel paper, as the case may be, and all
records relating thereto, are genuine and in all respects what they purport to
be.
(c)    With respect to all of its accounts, (i) the amounts shown on all
invoices, statements and Collateral Reports with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent; (ii) no payments have been or shall be made thereon except payments
immediately delivered as required pursuant to Section 5.11 of the Credit
Agreement; and (iii) to such Grantor’s knowledge, all Account Debtors have the
capacity to contract.
(d)    With respect to accounts of the Borrower, except as specifically
disclosed on the most recent Borrowing Base Certificate, all accounts are
Eligible Accounts.

Section 4.5.     Intellectual Property.
(a)    Schedule 4 lists (i) all registered Intellectual Property owned by such
Grantor in its own name and (ii) all IP Licenses under which a Grantor is the
exclusive licensee of registered Intellectual Property owned by a third party.
(b)    All Material Intellectual Property is unexpired and has not been
abandoned, and to the knowledge of Grantor, is valid and enforceable. All
Material Intellectual Property does not infringe the Intellectual Property
rights of any other Person except as would not reasonably be expected to have a
Material Adverse Effect.
(c)    Except with respect to ordinary course office actions issued with respect
to pending applications by the United States Patent and Trademark Office and
similar offices, no holding, decision or judgment has been rendered by any
Governmental Authority which as of the date hereof would limit, cancel or
question the validity of, or such Grantor’s rights in, any Intellectual Property
in any respect that would reasonably be expected to have a Material Adverse
Effect.
(d)    No action or proceeding is pending, or to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor’s ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on any Intellectual Property.

Section 4.6.     Commercial Tort Claims. The only commercial tort claims of any
Grantor existing on the date hereof (other than commercial tort claims that have
requested damages of less than $2,000,000 individually or $4,000,000 in the
aggregate) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.

Section 4.7.     Letter-of-Credit Rights. Schedule 5 lists all letter-of-credit
rights of such Grantor in excess of $2,000,000.

Section 4.8.     Specific Collateral. None of the Collateral is or is proceeds
or products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.


-8-

--------------------------------------------------------------------------------










Section 4.9.     Enforcement. No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by Administrative Agent of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral except: (i) as may be required under the terms of the
Intercreditor Agreement, (ii) as may be required in connection with the
disposition of any portion of the Pledged Collateral by laws affecting the
offering and sale of securities generally, (iii) any approvals that may be
required to be obtained from any bailees or landlords to collect the Collateral,
(iv) any notices to and or consents of Persons party to any Contractual
Obligation as may be required by the terms thereof in connection with any
assignment thereof (it being understood that no such notice or consent is
required to be given to any Account Debtor in connection with the pledge and/or
assignment of any payment obligations of such Account Debtor under any such
Contractual Obligations (other than, solely in the case of any Account Debtor
that is a Governmental Authority, any notices or other consents required in
order for any transferee to directly enforce any interest against such
Governmental Authority)), and (v) permits, notices to or filings with
Governmental Authorities as may be required in connection with the sale or
disposition of any property.

ARTICLE 5
COVENANTS
Each Grantor agrees with Administrative Agent to the following, as long as any
Commitment remains in effect, or any Letter of Credit, Loan or other Secured
Obligations (other than contingent Secured Obligations to the extent no claim
giving rise thereto has been asserted) which is accrued and payable remains
unpaid and unsatisfied:

Section 5.1.     Maintenance of Perfected Security Interest; Further
Documentation and Consents.
(a)    Such Grantor shall not use or permit any Collateral to be used in
violation of: (i) any provision of any Loan Document or (ii) any Requirement of
Law or any policy of insurance covering the Collateral if such violation would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(b)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons. Such Grantor will
maintain books and records with respect to the Collateral owned by it as
required pursuant to Section 5.09(a) of the Credit Agreement, and will furnish
to the Administrative Agent such statements and schedules further identifying
and describing the assets and property of such Grantor and such other reports in
connection therewith as the Administrative Agent may reasonably request.
(c)    At any time and from time to time, upon the reasonable written request of
Administrative Agent (at the sole expense of such Grantor), such Grantor shall,
for the purpose of obtaining or preserving the full benefits of this Agreement
and of the rights and powers herein granted, (i) promptly and duly execute and
deliver, and have recorded, such further documents, including the filing of any
financing statement or amendment under the UCC (or other filings under similar
Requirements of Law) in effect in any jurisdiction with respect to the security
interest created hereby and (ii) take such further action as Administrative
Agent may reasonably request, including (A) using its commercially reasonable
efforts to secure all approvals necessary or appropriate for the assignment to
or for the benefit of


-9-

--------------------------------------------------------------------------------









Administrative Agent of any material Contractual Obligation, including any
material IP License, held by such Grantor and to enforce the security interests
granted hereunder and (B) executing and using its commercially reasonable
efforts to deliver any Control Agreements with respect to deposit accounts and
securities accounts included in the Collateral.
(d)    Such Grantor will not authorize the filing of any financing statement
naming it as debtor covering all or any portion of the Collateral owned by it,
except for financing statements (i) naming the Administrative Agent on behalf of
the Secured Parties as the secured party, and (ii) in respect to other Permitted
Liens. Such Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement described in subclause (i) of this clause (d) without the prior
written consent of the Administrative Agent, subject to such Grantor’s rights
under Section 9-509(d)(2) of the UCC.
Notwithstanding any of the foregoing, the Grantors that are Domestic
Subsidiaries (including the Borrower) are not required to take any actions under
the laws of any jurisdiction outside of the United States to create, perfect or
protect the Liens securing the Secured Obligations; provided, that this
limitation shall not apply (and such Grantor shall take such actions) to the
extent that such Grantor takes any such actions for the benefit of any other
Indebtedness of the Grantors.

Section 5.2.     Pledged Collateral.
(a)    Delivery of Pledged Collateral. Such Grantor shall (i) deliver to
Administrative Agent, in suitable form for transfer and in form and substance
satisfactory to Administrative Agent, (A) all Pledged Certificated Stock and (B)
all Pledged Debt Instruments having a face amount in excess of $4,000,000, and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account.
(b)    Event of Default. During the continuance of an Event of Default,
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.
(c)    Cash Distributions with respect to Pledged Collateral. Except as provided
in Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.
(d)    Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would result in any violation of any
provision of any Loan Document.

Section 5.3.     Accounts and other Receivables.
(a)    Such Grantor shall not, other than in the ordinary course of business,
(i) grant any extension of the time of payment of any Receivable, (ii)
compromise or settle any Receivable for less than the full amount thereof,
(iii) release, wholly or partially, any Person liable for the payment of


-10-

--------------------------------------------------------------------------------









any Receivable, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any Receivable in any manner that could adversely affect
the value thereof.
(b)    Except as otherwise provided in this Agreement, such Grantor will make
commercially reasonable efforts to collect and enforce, at such Grantor’s sole
expense, all amounts due or hereafter due to such Grantor under the Receivables
owned by it.
(c)    Such Grantor will deliver to the Administrative Agent immediately upon
its request during the continuation of an Event of Default duplicate invoices
with respect to each Account owned by it bearing such language of assignment as
the Administrative Agent shall specify.

Section 5.4.     Commodity Contracts. Such Grantor shall not have any commodity
contract unless subject to a Control Agreement.

Section 5.5.     Delivery of Instruments and Tangible Chattel Paper and Control
of Investment Property, Letter-of-Credit Rights and Electronic Chattel Paper.
(a)    If any amount in excess of $4,000,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by an
instrument, such Grantor shall deliver such instrument to Administrative Agent,
together with such endorsements in-blank as may be reasonably requested by the
Administrative Agent. If an Event of Default has occurred and is continuing, if
requested by the Administrative Agent, the Grantors shall deliver originals of
all instruments constituting Collateral to the Administrative Agent.
(b)    With respect to any tangible chattel paper included in the Collateral,
each Grantor shall use efforts to deliver such tangible chattel paper to the
Administrative Agent, duly endorsed in blank; provided, that such delivery
requirement shall not apply to (i) any tangible chattel paper having a face
amount of less than $7,500,000 and (ii) any tangible chattel paper relating to
accounts receivable payable by a Person that is not a Grantor that are due to a
Grantor within 60 days of sale and that arise in the ordinary course of business
pursuant to forms of sales documentation containing a grant or reservation of
security interest clause in favor of a Grantor; provided, further, however, that
at any time that an Event of Default has occurred and is continuing such Grantor
shall at the request of Administrative Agent (i) mark all such tangible chattel
paper with the following legend: “This writing and the obligations evidenced or
secured hereby are subject to the security interest of JPMorgan Chase Bank,
N.A., as Administrative Agent” and/or (ii) deliver all such tangible chattel
paper to the Administrative Agent, duly endorsed in blank.
(c)    Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than Administrative Agent or the Collateral Trustee (so long as such grant to
the Collateral Trustee is subject to the terms of the Intercreditor Agreement).
(d)    If such Grantor is or becomes the beneficiary of a letter of credit that
is (i) not a supporting obligation of any Collateral and (ii) in excess of
$2,000,000, such Grantor shall promptly (and in any event on or prior to the
date by which financial statements are required to be delivered with respect to
the fiscal quarter in which the Grantor became the beneficiary of such letter of
credit) notify Administrative Agent thereof and use commercially reasonable
efforts to enter into a Contractual Obligation with Administrative Agent, the
issuer of such letter of credit or any nominated person with respect to the
letter-of-credit rights under such letter of credit. Such Contractual Obligation
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC).


-11-

--------------------------------------------------------------------------------









Such Contractual Obligation shall also direct all payments thereunder to a Cash
Collateral Account. The provisions of the Contractual Obligation shall be in
form and substance reasonably satisfactory to Administrative Agent.
(e)    If any amount payable under or in connection with any of the Collateral
owned by any Grantor shall be evidenced by or become evidenced by electronic
chattel paper or any transferable record in an amount in excess of $7,500,000,
such Grantor shall promptly notify Administrative Agent thereof and, upon
Administrative Agent’s request, take all commercially reasonable steps necessary
to grant the Administrative Agent control of such electronic chattel paper in
accordance with the UCC and all “transferable records” as defined in each of the
Uniform Electronic Transactions Act and the Electronic Signatures in Global and
National Commerce Act.

Section 5.6.     Intellectual Property.
(a)    If any Grantor shall become the owner of any registered Intellectual
Property (not already identified on Schedule 4), such Grantor shall promptly
(and in any event on or prior to the date by which financial statements are
required to be delivered with respect to the fiscal quarter in which the Grantor
became the owner of such registered Intellectual Property) execute and deliver
to the Administrative Agent in form and substance reasonably acceptable to the
Administrative Agent and suitable for filing in the Applicable IP Office the
short-form intellectual property security agreements in the form attached hereto
as Annex 3 for all such registered Intellectual Property of such Grantor.
(b)    Unless such Grantor determines that the use, pursuit or maintenance of
such Trademark, Patent, Copyright or Trade Secret is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof would not
reasonably be expected to have a Material Adverse Effect, such Grantor shall
(i) (1) continue to use each Trademark included in the Material Intellectual
Property in order to maintain such Trademark in full force and effect with
respect to each class of goods for which such Trademark is currently used, free
from any claim of abandonment for non-use, (2) maintain at least the same
standards of quality of products and services offered under such Trademark as
are currently maintained, (3) use such Trademark with the appropriate notice of
registration and all other notices and legends required by applicable
Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby: (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Patent
included in the Material Intellectual Property may become forfeited, misused,
unenforceable, abandoned or dedicated to the public, (y) any portion of the
Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property becomes publicly available or
otherwise unprotectable.
(c)    Unless such Grantor determines that the use, pursuit or maintenance of
such registration or recordation is no longer desirable in the conduct of such
Grantor’s business and that the loss thereof would not reasonably be expected to
have a Material Adverse Effect, such Grantor shall (i) notify Administrative
Agent promptly if it knows that any application or registration relating to any
Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office); and (ii) take all actions that are commercially reasonable to maintain
and pursue


-12-

--------------------------------------------------------------------------------









each application (and to obtain the relevant registration or recordation) and to
maintain each registration and recordation included in the Material Intellectual
Property.
(d)    Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto.

Section 5.7.     Notices. Such Grantor shall promptly notify Administrative
Agent in writing of its acquisition of any interest hereafter in property that
is or is proceeds or products of farm products, as-extracted collateral,
health-care-insurance receivables or timber to be cut.

Section 5.8.     Notice of Commercial Tort Claims. Such Grantor agrees that, if
it shall acquire or have any commercial tort claim with requested damages in
excess of $2,000,000 individually or $4,000,000 in the aggregate, (i) such
Grantor shall, promptly (but in any event no later than the next date for
delivery of financial statements under Section 5.01(a) or (b) of the Credit
Agreement), deliver to Administrative Agent, in each case in form and substance
satisfactory to Administrative Agent, a notice of the existence and nature of
such commercial tort claims and a supplement to Schedule 1 containing a specific
description of such commercial tort claims, (ii) Section 3.1 shall apply to such
commercial tort claims and (iii) such Grantor shall execute and deliver to
Administrative Agent, in each case in form and substance satisfactory to
Administrative Agent, any document, and take all other action, deemed by
Administrative Agent to be reasonably necessary or appropriate for
Administrative Agent to obtain, on behalf of the Secured Parties, a perfected
security interest having at least the priority set forth in Section 4.2 in all
such commercial tort claims. Any supplement to Schedule 1 delivered pursuant to
this Section 5.8 shall, after the receipt thereof by Administrative Agent,
become part of Schedule 1 for all purposes hereunder other than in respect of
representations and warranties made prior to the date of such receipt.

Section 5.9.     Federal, State or Municipal Claims. If at any time that an
Assignment of Claims Trigger Event, a Default or an Event of Default has
occurred and is continuing and the Administrative Agent shall so request, each
Grantor will execute and deliver to the Administrative Agent such documents,
agreements and instruments, and will take such further actions (including,
without limitation, the taking of necessary actions under the Federal Assignment
of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15
et seq.)), which the Administrative Agent may, from time to time, reasonably
request, in respect of accounts and general intangibles constituting Collateral
and owing by any government or instrumentality or agency thereof.

Section 5.10.     No Interference. Such Grantor agrees that it will not
interfere with any right, power and remedy of the Administrative Agent provided
for in this Security Agreement or now or hereafter existing at law or in equity
or by statute or otherwise, or the exercise or beginning of the exercise by the
Administrative Agent of any one or more of such rights, powers or remedies.

ARTICLE 6
REMEDIAL PROVISIONS

Section 6.1.     Code and Other Remedies.
(a)    UCC Remedies. During the continuance of an Event of Default, the
Administrative Agent may exercise, in addition to all other rights and remedies
granted to it in this


-13-

--------------------------------------------------------------------------------









Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the UCC or any other applicable law.
(b)    Disposition of Collateral. Without limiting the generality of the
foregoing, Administrative Agent may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys): (i) enter upon the premises where any
Collateral is located during normal business hours, without any obligation to
pay rent, through self-help, without judicial process, without first obtaining a
final judgment or giving any Grantor or any other Person notice or opportunity
for a hearing on Administrative Agent’s claim or action, (ii) collect, receive,
appropriate and realize upon any Collateral and (iii) sell, assign, convey,
transfer, grant option or options to purchase and deliver any Collateral (or
enter into Contractual Obligations to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Administrative
Agent shall have the right, upon any such public sale or sales and, to the
extent permitted by the UCC and other applicable Requirements of Law, upon any
such private sale, to purchase the whole or any part of the Collateral so sold,
free of any right or equity of redemption of any Grantor, which right or equity
is hereby waived and released.
(c)    Management of the Collateral. Each Grantor further agrees that during the
continuance of any Event of Default, (i) at Administrative Agent’s request, it
shall assemble the Collateral (including any books and records) and make it
available to Administrative Agent at places that Administrative Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Administrative Agent also has the right to require that
each Grantor store and keep any Collateral pending further action by
Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be reasonably necessary to
protect the same and to preserve and maintain such Collateral in good condition,
(iii) until Administrative Agent is able to sell, assign, convey or transfer any
Collateral, Administrative Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose deemed appropriate by
Administrative Agent and (iv) Administrative Agent may, if it so elects, seek
the appointment of a receiver or keeper to take possession of any Collateral and
to enforce any of Administrative Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of Administrative Agent.
(d)    Application of Proceeds. Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of Administrative Agent and any other
Secured Party hereunder, including reasonable attorneys’ fees and disbursements,
to the payment in whole or in part of the Secured Obligations, as set forth in
the Credit Agreement, and only after such application and after the payment by
Administrative Agent of any other amount required by the Intercreditor Agreement
or any Requirement of Law, need Administrative Agent pay the surplus, if any, to
any Grantor.
(e)    Direct Obligation. Neither Administrative Agent nor any other Secured
Party shall be required to make any demand upon, or pursue or exhaust any right
or remedy against,


-14-

--------------------------------------------------------------------------------









any Grantor, any other Loan Party or any other Person with respect to the
payment of the Secured Obligations or to pursue or exhaust any right or remedy
with respect to any Collateral therefor or any direct or indirect guaranty
thereof. All of the rights and remedies of Administrative Agent and any other
Secured Party under any Loan Document shall be cumulative, may be exercised
individually or concurrently and not exclusive of any other rights or remedies
provided by any Requirement of Law. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against Administrative Agent or any
other Secured Party, any valuation, stay, appraisement, extension, redemption or
similar laws and any and all rights or defenses it may have as a surety, now or
hereafter existing, arising out of the exercise by them of any rights hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.
(f)    Commercially Reasonable. To the extent that applicable Requirements of
Law impose duties on Administrative Agent to exercise remedies in a commercially
reasonable manner, each Grantor acknowledges and agrees that it is not
commercially unreasonable for Administrative Agent to do any of the following:
(i)    fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Administrative Agent to prepare any Collateral for disposition
or otherwise to complete raw material or work in process into finished goods or
other finished products for disposition;
(ii)    fail to obtain Permits, or other consents, for access to any Collateral
to sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
(iii)    fail to exercise remedies against Account Debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
(iv)    advertise dispositions of any Collateral through publications or media
of general circulation, whether or not such Collateral is of a specialized
nature, or to contact other Persons, whether or not in the same business as any
Grantor, for expressions of interest in acquiring any such Collateral;
(v)    exercise collection remedies against Account Debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Administrative
Agent, obtain the services of other brokers, investment bankers, consultants and
other professionals to assist Administrative Agent in the collection or
disposition of any Collateral, or utilize Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets to
dispose of any Collateral;
(vi)    dispose of assets in wholesale rather than retail markets;
(vii)    disclaim disposition warranties, such as title, possession or quiet
enjoyment; or


-15-

--------------------------------------------------------------------------------









(viii)    purchase insurance or credit enhancements to insure Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Administrative Agent
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.
(g)    IP Licenses. For the purpose of enabling Administrative Agent to exercise
rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, sell, assign, convey, transfer or grant options to purchase any
Collateral) at such time as Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to Administrative
Agent, for the benefit of the Secured Parties, (i) an irrevocable, nonexclusive,
worldwide license (exercisable without payment of royalty or other compensation
to such Grantor), including in such license the right to sublicense, to use and
practice any Intellectual Property now owned or hereafter acquired by such
Grantor and access to all media in which any of the licensed items may be
recorded or stored and to all software and programs used for the compilation or
printout thereof and (ii) an irrevocable license (without payment of rent or
other compensation to such Grantor) to use, operate and occupy all Real Estate
of such Grantor.

Section 6.2.     Accounts and Payments in Respect of General Intangibles.
(a)    In addition to, and not in substitution for, any similar requirement in
the Credit Agreement, if required by Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to Administrative Agent, in a
Cash Collateral Account, subject to withdrawal by Administrative Agent as
provided in Section 6.4. Until so turned over, such payment shall be held by
such Grantor in trust for Administrative Agent, segregated from other funds of
such Grantor. Each such deposit of proceeds of accounts and payments in respect
of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
(b)    At any time during the continuance of an Event of Default:
(i)    each Grantor shall, upon Administrative Agent’s request, deliver to
Administrative Agent all original and other documents evidencing, and relating
to, the Contractual Obligations and transactions that gave rise to any account
or any payment in respect of general intangibles, including all original orders,
invoices and shipping receipts and notify Account Debtors that the accounts or
general intangibles have been collaterally assigned to Administrative Agent and
that payments in respect thereof shall be made directly to Administrative Agent;
and
(ii)    Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles and, in
its own name or in the name of others, communicate


-16-

--------------------------------------------------------------------------------









with Account Debtors to verify with them to Administrative Agent’s satisfaction
the existence, amount and terms of any account or amounts due under any general
intangible. In addition, Administrative Agent may at any time enforce such
Grantor’s rights against such Account Debtors and obligors of general
intangibles.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

Section 6.3.     Pledged Collateral.
(a)    Voting Rights. During the continuance of an Event of Default, upon notice
by Administrative Agent to the relevant Grantor or Grantors, Administrative
Agent or its nominee may exercise (A) any voting, consent, corporate and other
right pertaining to the Pledged Collateral at any meeting of shareholders,
partners or members, as the case may be, of the relevant issuer or issuers of
Pledged Collateral or otherwise and (B) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Administrative Agent may determine), all without liability except
to account for property actually received by it; provided, however, that
Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.
(b)    Dividends and Payments on Pledged Collateral. During the continuance of
an Event of Default, all dividends, distributions and other payments in respect
of any Pledged Collateral owned by such Grantor, whenever paid or made, shall be
delivered to the Administrative Agent to hold as Pledged Collateral and shall,
if received by such Grantor, be received in trust for the benefit of the
Administrative Agent, be segregated from the other property or funds of such
Grantor, and be forthwith delivered to the Administrative Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).
(c)    Proxies. In order to permit Administrative Agent to exercise the voting
and other consensual rights that it may be entitled to exercise pursuant hereto
and to receive all dividends and other distributions on account of Equity
Interests that it may be entitled to receive hereunder, (i) each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to
Administrative Agent all such proxies, dividend payment orders and other
instruments as Administrative Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Administrative Agent an irrevocable proxy to vote all or any part of the
Pledged Collateral and to exercise all other rights, powers, privileges and
remedies to which a holder of the Pledged Collateral would


-17-

--------------------------------------------------------------------------------









be entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the release in
full of the liens granted hereunder.
(d)    Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
comply with any instruction received by it from Administrative Agent in writing
that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so
complying.

Section 6.4.     Proceeds to be Turned over to and Held by Administrative Agent.
If (x) the Administrative Agent has delivered one or more “springing notices” in
accordance with Section 5.11 of the Credit Agreement or (y) an Event of Default
has occurred and is continuing and the Administrative Agent has requested the
Grantors to segregate Collateral in accordance with this Section 6.4, all
proceeds of any Collateral received by any Grantor hereunder in cash or Cash
Equivalents shall be held by such Grantor in trust for Administrative Agent and
the other Secured Parties, segregated from other funds of such Grantor, and, if
requested by the Administrative Agent, shall, promptly upon receipt by any
Grantor, be turned over to Administrative Agent in the exact form received (with
any necessary endorsement). If (x) the Administrative Agent has delivered one or
more “springing notices” in accordance with Section 5.11 of the Credit Agreement
or (y) an Event of Default has occurred and is continuing and the Administrative
Agent has elected to hold all cash or Cash Equivalents constituting Collateral
in a Cash Collateral Account, all Collateral constituting cash or Cash
Equivalents received by the Administrative Agent shall be held by Administrative
Agent in a Cash Collateral Account. All proceeds being held by Administrative
Agent in a Cash Collateral Account (or by such Grantor in trust for
Administrative Agent) shall continue to be held as collateral security for the
Secured Obligations and shall not constitute payment thereof until applied as
provided in the Credit Agreement.

Section 6.5.     Sale of Pledged Collateral.
(a)    Each Grantor recognizes that Administrative Agent may be unable to effect
a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Administrative
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.
(b)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of any portion of


-18-

--------------------------------------------------------------------------------









the Pledged Collateral pursuant to Section 6.1 and this Section 6.5 valid and
binding and in compliance with all applicable Requirements of Law. Each Grantor
further agrees that a breach of any covenant contained herein will cause
irreparable injury to Administrative Agent and other Secured Parties, that
Administrative Agent and the other Secured Parties have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained herein shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defense
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred under the Credit Agreement. Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by Administrative
Agent.

Section 6.6.     Deficiency. Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of any Collateral are
insufficient to pay the Secured Obligations and the reasonable fees and
disbursements of any attorney employed by Administrative Agent or any other
Secured Party to collect such deficiency.

ARTICLE 7
ADMINISTRATIVE AGENT

Section 7.1.     Administrative Agent’s Appointment as Attorney-in-Fact.
(a)    Each Grantor hereby irrevocably constitutes and appoints Administrative
Agent and any Related Party thereto, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents at
any time that an Event of Default shall be continuing, and, without limiting the
generality of the foregoing, each Grantor hereby gives Administrative Agent and
its Related Parties the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing:
(i)    in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;
(ii)    in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that Administrative
Agent may request to evidence, effect, publicize or record Administrative
Agent’s security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
(iv)    execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or


-19-

--------------------------------------------------------------------------------









(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Administrative
Agent or as Administrative Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) sign and indorse any invoice, freight or express bill, bill of
lading, storage or warehouse receipt, draft against debtors, assignment,
verification, notice and other document in connection with any Collateral, (D)
commence and prosecute any suit, action or proceeding at law or in equity in any
court of competent jurisdiction to collect any Collateral and to enforce any
other right in respect of any Collateral, (E) defend any actions, suits,
proceedings, audits, claims, demands, orders or disputes brought against such
Grantor with respect to any Collateral, (F) settle, compromise or adjust any
such actions, suits, proceedings, audits, claims, demands, orders or disputes
with respect to any Collateral and, in connection therewith, give such
discharges or releases as Administrative Agent may deem appropriate, (G) assign
any Intellectual Property owned by the Grantors or any IP Licenses of the
Grantors throughout the world on such terms and conditions and in such manner as
Administrative Agent shall in its sole discretion determine, including the
execution and filing of any document necessary to effectuate or record such
assignment and (H) generally, sell, assign, convey, transfer or grant a Lien on,
make any Contractual Obligation with respect to and otherwise deal with, any
Collateral as fully and completely as though Administrative Agent were the
absolute owner thereof for all purposes and do, at Administrative Agent’s
option, at any time or from time to time, all acts and things that
Administrative Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do.
(vi)    If any Grantor fails to perform or comply with any Contractual
Obligation contained herein, Administrative Agent, at its option, but without
any obligation to do so, may perform or comply, or otherwise cause performance
or compliance, with such Contractual Obligation.
(b)    The expenses of Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in subsection 2.13(d) of the Credit Agreement, from the date of
payment by Administrative Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to Administrative Agent on demand.
(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released. Nothing in this Section 7.1 shall relieve such
Grantor of any of its obligations under the Credit Agreement, this Agreement or
any other Loan Document.

Section 7.2.     Authorization to File Financing Statements. Each Grantor
authorizes Administrative Agent and its Related Parties, at any time and from
time to time, to file or record financing statements, amendments thereto, and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as Administrative Agent reasonably
determines appropriate to perfect the security interests of Administrative Agent
under this Agreement, and such financing statements and amendments may (i)
indicate such Grantor’s Collateral (1) as all assets of the Grantor or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of such jurisdiction,
or (2) by any other description which reasonably approximates the description
contained in this Security Agreement, and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (A) whether such
Grantor is an organization, the type of organization and any


-20-

--------------------------------------------------------------------------------









organization identification number issued to such Grantor and (B) in the case of
a financing statement filed as a fixture filing or indicating such Grantor’s
Collateral as as-extracted collateral or timber to be cut, a sufficient
description of real property to which the Collateral relates. A photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor also hereby ratifies its
authorization for Administrative Agent to have filed any initial financing
statement or amendment thereto under the UCC (or other similar laws) in effect
in any jurisdiction if filed prior to the date hereof.

Section 7.3.     Authority of Administrative Agent. Each Grantor acknowledges
that the rights and responsibilities of Administrative Agent under this
Agreement with respect to any action taken by Administrative Agent or the
exercise or non-exercise by Administrative Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Administrative Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between Administrative Agent and the Grantors, Administrative Agent shall be
conclusively presumed to be acting as agent for the Secured Parties with full
and valid authority so to act or refrain from acting, and no Grantor shall be
under any obligation or entitlement to make any inquiry respecting such
authority.

Section 7.4.     Duty; Obligations and Liabilities.
(a)    Duty of Administrative Agent. Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession shall be to deal with it in the same manner as Administrative
Agent deals with similar property for its own account. The powers conferred on
Administrative Agent hereunder are solely to protect Administrative Agent’s
interest in the Collateral and shall not impose any duty upon Administrative
Agent to exercise any such powers. Administrative Agent shall be accountable
only for amounts that it receives as a result of the exercise of such powers,
and neither it nor any of its Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction. In addition, Administrative Agent shall not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of the act or omission of any warehousemen,
carrier, forwarding agency, consignee or other bailee if such Person has been
selected by Administrative Agent in good faith.
(b)    Obligations and Liabilities with respect to Collateral. No Secured Party
and no Related Party thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Administrative Agent hereunder
shall not impose any duty upon any other Secured Party to exercise any such
powers. The other Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their respective officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.

Section 7.5.     Account Verification. The Administrative Agent may at any time
(but only after providing the Borrower 3 Business Days’ prior notice thereof or
such lesser time as may be agreed to by the applicable Grantor, unless an Event
of Default has occurred and is continuing, in which case no notice shall be
required), in the Administrative Agent’s own name, in the name of a nominee of
the Administrative Agent, or in the name of any Grantor communicate (by mail,
telephone, facsimile or otherwise) with the


-21-

--------------------------------------------------------------------------------









Account Debtors of any such Grantor, parties to contracts with any such Grantor
and obligors in respect of instruments of any such Grantor to verify with such
Persons, to the Administrative Agent’s satisfaction, the existence, amount,
terms of, and any other matter relating to, accounts, instruments, chattel
paper, payment intangibles and/or other Receivables.

ARTICLE 8
MISCELLANEOUS

Section 8.1.     Reinstatement. Each Grantor agrees that, if any payment made by
any Loan Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made. If, prior to any of the
foregoing, any Lien or other Collateral securing such Grantor’s liability
hereunder shall have been released or terminated by virtue of the foregoing,
such Lien, other Collateral or provision shall be reinstated in full force and
effect and such prior release, termination, cancellation or surrender shall not
diminish, release, discharge, impair or otherwise affect the obligations of any
such Grantor in respect of any Lien or other Collateral securing such obligation
or the amount of such payment.

Section 8.2.     Release of Collateral.
(a)    At the time provided in subsection 9.02(c) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. Each Grantor is hereby
authorized to file UCC amendments at such time evidencing the termination of the
Liens so released. At the request of any Grantor following any such termination,
Administrative Agent shall deliver to such Grantor any Collateral of such
Grantor held by Administrative Agent hereunder and execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
(b)    If Administrative Agent shall be directed or permitted pursuant to
subsection 9.02(c) of the Credit Agreement to release any Lien or any
Collateral, such Collateral shall be released from the Lien created hereby to
the extent provided under, and subject to the terms and conditions set forth in,
subsection 9.02(c). In connection therewith, Administrative Agent, at the
request of any Grantor, shall execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such release.
(c)    At the time provided in subsection 9.02(c) of the Credit Agreement and at
the request of the Borrower Representative, a Grantor shall be released from its
obligations hereunder in the event that all the Equity Interests of such Grantor
shall be sold to any Person that is not an Affiliate of the Borrower or the
Subsidiaries of the Borrower in a transaction permitted by the Loan Documents.

Section 8.3.     Independent Obligations. The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations. If any
Secured Obligation is not paid when due, or upon any Event of Default,
Administrative Agent may, at its sole election, proceed directly and at once,


-22-

--------------------------------------------------------------------------------









without notice, against any Grantor and any Collateral to collect and recover
the full amount of any Secured Obligation then due, without first proceeding
against any other Grantor, any other Loan Party or any other Collateral and
without first joining any other Grantor or any other Loan Party in any
proceeding.

Section 8.4.     No Waiver by Course of Conduct.No Secured Party shall by any
act (except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by any Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that such
Secured Party would otherwise have on any future occasion.

Section 8.5.     Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.02 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by Administrative Agent and each
Grantor directly affected thereby.

Section 8.6.     Additional Grantors; Additional Pledged Collateral.
(a)    Joinder Agreements. If, at the option of the Borrower or as required
pursuant to Section 5.14 of the Credit Agreement, the Borrower shall cause any
Subsidiary that is not a Grantor to become a Grantor hereunder, such Subsidiary
shall execute and deliver to Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Effective Date.
(b)    Pledge Amendments. If any Pledged Collateral is acquired by a Grantor
after the Effective Date, such Grantor shall deliver a pledge amendment duly
executed by the Grantor in substantially the form of Annex 1 (each, a “Pledge
Amendment”). Such Grantor authorizes Administrative Agent to attach each Pledge
Amendment to this Agreement.

Section 8.7.     Notices. All notices, requests and demands to or upon
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9.01 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in Section 9.01.

Section 8.8.     Successors and Assigns. This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of
each Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Administrative Agent.

Section 8.9.     Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.


-23-

--------------------------------------------------------------------------------









Delivery of an executed signature page of this Agreement by facsimile
transmission or by Electronic Transmission shall be as effective as delivery of
a manually executed counterpart hereof.

Section 8.10.     Severability. Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.

Section 8.11.     Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO CONFLICTS OR CHOICE
OF LAW PRINCIPLES).

Section 8.12.     Intercreditor Agreement. Notwithstanding anything herein to
the contrary, until the “Discharge of Priority Lien Obligations” (as used in the
Intercreditor Agreement by reference to the definition in the Collateral Trust
Agreement), the Grantors shall not have any obligation to deliver any original
Collateral pursuant to this Agreement that constitutes “Shared Collateral”.
Anything herein to the contrary notwithstanding, the liens and security
interests securing the Secured Obligations hereunder, the exercise of any right
or remedy with respect thereto, are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict between the terms of this
Agreement and the terms of the Intercreditor Agreement, the terms of the
Intercreditor Agreement shall govern and control. It is acknowledged and
understood that the Grantors may be required, pursuant to the Intercreditor
Agreement or the Collateral Trust Agreement, to grant “control” (within the
meaning of the applicable provisions of the UCC) over certain items of
Collateral that are also required to be subject to the “control” of the
Administrative Agent hereunder. The relative priorities of any Collateral
required to be subject to the “control” of multiple secured parties shall be
determined in accordance with the Intercreditor Agreement.

Section 8.13.     Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PARTY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

Section 8.14.     Submission to Jurisdiction. Any legal action or proceeding
with respect to this Agreement shall be brought exclusively in the courts of the
State of New York located in the City of New York, Borough of Manhattan, or of
the United States of America for the Southern District of New York and, by
execution and delivery of this Agreement, each Grantor executing this Agreement
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Administrative Agent to commence any
proceeding in the federal or state courts of any other jurisdiction to the
extent Administrative Agent determines that such action is necessary or
appropriate to exercise its rights or remedies under the Loan Documents. The
parties hereto hereby irrevocably waive any objection, including any objection
to the laying of venue


-24-

--------------------------------------------------------------------------------









or based on the grounds of forum non‑conveniens, that any of them may now or
hereafter have to the bringing of any such action or proceeding in such
jurisdictions.

Section 8.15.     Exercise of Certain Remedies. Administrative Agent agrees that
it will not deliver a “notice of exclusive control” or similar documentation
under any deposit account control agreement or securities account control
agreement except in accordance with Section 5.11 of the Credit Agreement.
Administrative Agent agrees that unless an Event of Default has occurred and is
continuing, it shall not exercise remedies under the powers granted to it under
any Collateral Access Agreement.
[Signature Pages Follow]




-25-

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.
UNISYS CORPORATION,
as a Grantor

By:     /s/ Shalabh Gupta
Name: Shalabh Gupta
    Title: Vice President and Treasurer


UNISYS HOLDING CORPORATION, as a Grantor

By:     /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
    Title: President




UNISYS NPL, INC., as a Grantor

By:     /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
    Title: President




UNISYS AP INVESTMENT COMPANY I, as a Grantor


By:     /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
    Title: President






[Signature Page to Security Agreement]



--------------------------------------------------------------------------------












ACCEPTED AND AGREED
as of the date first above written:

JPMORGAN CHASE BANK, N.A.
    as Administrative Agent

By:     /s/ Annaliese Fisher        
Name: Annaliese Fisher
    Title: Authorized Officer




[Signature Page to Security Agreement]

